ORDER
PER CURIAM:
On September 18, 1997, in a single-judge order, the Court dismissed this appeal for lack of jurisdiction. On September 29, 1997, the Court received correspondence from the appellant in which he seeks review by the full Court.
Pursuant to Rule 35(c) of this Court’s Rules of Practice and Procedure (Rules), a motion for direct review by the full Court of a single-judge decision is not permitted. Consequently, the Court will construe the appellant’s correspondence as a motion for review by a three-judge panel.
Upon consideration of the foregoing, the parties’ prior pleadings, and the record on appeal, it is .
ORDERED that the appellant’s motion for review by a panel is DENIED. Pursuant to Rule 35(d) and Rule 35(e), any motion for review by the full Court of this panel’s denial of review must be filed with the Court within 21 days after the date of this order. Such a motion must state (1) how such action will secure or maintain uniformity of the Court’s decisions or (2) what question of exceptional importance is involved, and must contain an argument in support of the appellant’s position. A motion that does not comply with the above will not be accepted for filing.